Exhibit 10.4

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made the 28th day of May, 2013 by and between Endurance
Specialty Holdings Ltd., a Bermuda company (the “Company”), and John R. Charman,
who serves as an officer and director of the Company on the date hereof (the
“Indemnitee”).

WHEREAS, the Indemnitee serves as an officer and director of the Company;

WHEREAS, the Company wishes the Indemnitee to continue to serve as an officer
and director of the Company and the Indemnitee is willing, under certain
circumstances, to continue in such capacity; and

WHEREAS, as an inducement to continued service as an officer and director by the
Indemnitee, the Company has determined to provide additional protection to the
Indemnitee as set forth herein.

NOW, THEREFORE, in consideration of the Indemnitee’s continued and future
service to the Company, the parties agree as follows:

 

1. Indemnification. The Company agrees to indemnify the Indemnitee to the full
extent permitted by Bermuda law and the Company’s Bye-Laws, as each exists now
and as each may be amended in the future to permit additional indemnification
for the Indemnitee.

 

2. Payment of Expenses. Without limiting the indemnification provided in
Section 1 and subject to the limitations, terms and conditions of this
Agreement, including, but not limited to, the limitations in Section 9, the
Company agrees, to the fullest extent permitted by applicable law and the
Company’s Bye-Laws as in effect at any time during the term of this Agreement,
to pay all costs, charges and other expenses, including, but not limited to,
attorneys’ fees, costs of appearance, attachment and similar bonds (hereinafter
referred to as “Expenses”) incurred by the Indemnitee in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including, but not limited to, any
action by or in the right of the Company), to which the Indemnitee is, was or at
any time becomes a party, or is threatened to be made a party, by reason of the
fact that the Indemnitee is, was or at any time becomes a director, officer,
employee, agent or fiduciary of the Company, or is or was serving or at any time
serves at the request of the Company as a director, officer, employee, agent, or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise or with respect to any employee benefit plan (or its participants or
beneficiaries) of the Company or any such other enterprise as such Expenses
accrue and, in any event, within twenty (20) days after the Company has received
written request therefor from or on behalf of the Indemnitee. The Company shall
continue to make such payments unless and until there has been a final
adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to payment of such Expenses in accordance with
Section 9 of this Agreement.

 

3. Maintenance of D&O Insurance. The Company currently maintains directors’ and
officers’ liability insurance with a limit of coverage in excess of $70,000,000
(the “D&O Policies”).



--------------------------------------------------------------------------------

  a. So long as the Indemnitee shall continue to serve in any capacity described
in Section 2 and thereafter so long as the Indemnitee shall be subject to any
possible action, suit or proceeding by reason of the fact that the Indemnitee
served in any of said capacities, the Company will purchase and maintain in
effect for the benefit of the Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance providing,
in all respects, coverage and amounts at least comparable to that provided
pursuant to the D&O Policies.

 

  b. Notwithstanding Section 3(a), the Company shall not be required to maintain
directors’ and officers’ liability insurance in effect for all of its directors
and officers if such insurance is not reasonably available or if, in the
reasonable business judgment of the Board of Directors of the Company (the
“Board”) as it may exist from time to time, either (i) the premium cost for such
insurance is substantially disproportionate to the amount of insurance or
(ii) the coverage is so limited by exclusions that there is insufficient benefit
provided by such insurance.

 

  c. If the Company, acting under Section 3(b), does not purchase and maintain
in effect directors’ and officers’ liability insurance, the Company shall
(without limitation to its obligations under Section 1) indemnify and hold
harmless the Indemnitee to the full extent of the coverage which would otherwise
have been provided by the D&O Policies.

 

  d. The Company shall pay all Expenses incurred by the Indemnitee in connection
with any action, suit or proceeding to enforce the Indemnitee’s rights under the
D&O Policies.

 

4. Procedure for Requesting Indemnification and Payment of Expenses. To obtain
indemnification and payment of Expenses under this Agreement, the Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the Indemnitee has requested indemnification. Without limitation to
the obligations of the Company under this Agreement, any determination as to the
eligibility of an Indemnitee to indemnification and/or payment of Expenses shall
be made:

 

  a. by the Board, by a majority vote at a meeting duly constituted by a quorum
of directors not party to the proceedings or matter with regard to which the
indemnification is, or would be claimed; or

 

  b. in the case such a meeting cannot be constituted by lack of a disinterested
quorum, by independent legal counsel in a written opinion.

 

2



--------------------------------------------------------------------------------

5. Presumptions and Effect of Certain Proceedings.

 

  a. In making a determination with respect to entitlement to indemnification or
payment of Expenses hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification or
payment of Expenses under this Agreement if Indemnitee has submitted a request
for indemnification or payment of Expenses in accordance with Section 4 of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.

 

  b. If the person, persons or entity empowered or selected pursuant to
Section 4 to determine whether Indemnitee is entitled to indemnification or
payment of Expenses hereunder shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefor, the requisite
determination of entitlement shall be deemed to have been made and Indemnitee
shall be entitled to indemnification and/or payment of Expenses hereunder.

 

  c. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, does not create a presumption that
Indemnitee is not entitled to indemnification and/or payment of Expenses
hereunder.

The terms of Sections 4 and 5 do not affect the ability of the Indemnitee to
take action to enforce the obligations of the Company under this Agreement in
the event that a determination is made to decline indemnification under those
Sections.

 

6. Defense of Claims. With respect to any action, suit or proceeding described
in Section 2, the Company may elect to assume the investigation and defense of
such action, suit or proceeding with counsel it selects with the consent of the
Indemnitee, which consent shall not be unreasonably withheld. After notice to
the Indemnitee from the Company of its election to assume the investigation and
defense of such action, suit or proceeding, the Company shall not be liable to
the Indemnitee under this Agreement for any expenses subsequently incurred by
the Indemnitee in connection with the investigation and defense of such action,
suit or proceeding other than for services requested by the Company or the
counsel it selected. The Indemnitee shall have the right to employ his own
counsel, but the expenses incurred by the Indemnitee after notice from the
Company of its assumption of the investigation and defense shall be at the
expense of the Indemnitee. Notwithstanding the foregoing, however, the
Indemnitee shall be entitled to separate counsel in any action, suit or
proceeding brought by or on behalf of the Company or as to which counsel for the
Indemnitee reasonably concludes that there is a conflict of interest between the
Company and the Indemnitee, provided that the Company shall not be required to
pay the expenses of more than one such separate counsel for persons it is
indemnifying in any one action, suit or proceeding unless the counsel originally
chosen to represent such Indemnitees as a group reasonably concludes that
substantial and material conflicts of interest prevent such counsel from acting
for the Indemnitees as a single client. The Company will ensure that all
information available to it and its subsidiaries and affiliates which is
relevant to the defense by the Indemnitee of any action, suit or proceedings to
which this Agreement relates is promptly made available to the Indemnitee for
the purpose of his defense.

 

7. Indemnitee’s Reimbursement. The Indemnitee agrees to reimburse the Company
for all amounts paid by the Company pursuant to this Agreement in the event and
to the extent, but only in the event and only to the extent, that there is a
final adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to be so indemnified or to have such amounts paid by
the Company.

 

3



--------------------------------------------------------------------------------

8. Contribution. If the indemnification or payment of Expenses provided by this
Agreement should be unavailable or insufficient to hold the Indemnitee harmless,
then the Company agrees that, for purposes of this Section, the Company shall be
treated as if it were a party to the threatened, pending or completed action,
suit or proceeding in which the Indemnitee was involved and that the Company
shall contribute to the amounts paid or payable by the Indemnitee as a result of
Expenses, judgments for both compensatory and punitive damages, fines, penalties
and amounts paid in settlement. The amount of contribution provided by this
Section shall be determined by (i) the relative benefits accruing to the Company
on the one hand and the Indemnitee on the other which arose out of the acts or
omissions underlying the threatened, pending or completed action, suit or
proceeding in which the Indemnitee was involved, (ii) the relative fault of the
Company on the one hand and the Indemnitee on the other in connection with such
acts or omissions, and (iii) any other equitable considerations appropriate
under the circumstances. For purposes of this Section, the relative benefits of
the Company shall be deemed to be the benefits accruing to it and the relative
benefit of the Indemnitee shall be deemed to be an amount not greater than the
Indemnitee’s annual base salary or Indemnitee’s compensation from the Company
plus any personal benefit received from such acts or omissions. The relative
fault shall be determined by reference to, among other things, the fault of the
Company and all of its directors, officers, employees and agents (other than the
Indemnitee), as a group and treated as one entity, on the one hand, and the
Indemnitee’s and such group’s relative intent, knowledge, access to information
and opportunity to have altered or prevented the act or omission on the other
hand.

 

9. Limitations on Indemnification, Advancement and Contribution. Notwithstanding
anything in the foregoing to the contrary, the Company shall not be liable under
this Agreement to make any indemnity payment, advancement of Expenses or
contribution in connection with any action, suit or proceeding:

 

  a. to the extent that payment is actually made to or on behalf of the
Indemnitee under an insurance policy, except in respect of any amount in excess
of the limits of liability of such policy or any applicable deductible for such
policy;

 

  b. to the extent that payment has or will be made to the Indemnitee by the
Company otherwise than pursuant to this Agreement;

 

  c. to the extent that there was a final adjudication by a court of competent
jurisdiction (which is not capable of appeal) that the Indemnitee is liable for
fraud or dishonesty in relation to the Company;

 

  d. to the extent the application of such provision is prohibited under the
Bermuda Companies Act 1981, as amended from time to time;

 

  e. To the extent of any “short swing profit” disgorgement or similar liability
arising under Section 16(b) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”);

 

4



--------------------------------------------------------------------------------

  f. In connection with any liability of the Indemnitee for repayment,
forfeiture or otherwise under the Company’s Executive Incentive Compensation
Recoupment Policy, as it may be amended from time to time;

 

  g. In connection with any liability of the Indemnitee for repayment or
forfeiture as may be required in order to comply with the requirements of the
U.S. Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the ordinary shares, par value $1.00 per
share, of the Company are traded, as may be in effect from time to time; or

 

  h. In connection with any liability of the Indemnitee under the Employment
Agreement, dated May 28, 2013, between the Company and the Indemnitee, as
amended from time to time (the “Employment Agreement”).

 

10. Enforcement of Indemnitee’s Rights. The Indemnitee shall have the right to
enforce this Agreement in any court of competent jurisdiction if the Company
either fails to indemnify the Indemnitee or fails to advance Expenses pursuant
to the Company’s Bye-Laws or this Agreement. The Company agrees to stipulate in
any such suit that the Company is bound by all the provisions of this Agreement
and is precluded from making any assertion to the contrary. The burden of proof
shall be on the Company in any such suit to demonstrate by the weight of the
evidence that the Indemnitee is not entitled to indemnification or advance
payment of Expenses. The Indemnitee’s Expenses incurred in establishing his
right to indemnification or advancement of Expenses, in whole or in part, in any
such action (or settlement thereof) shall be paid by the Company as they accrue
and, in any event within twenty (20) days after the Company has received written
request therefore from or on behalf of the Indemnitee. The Company shall
continue to make such payments unless and until there has been a final
adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to indemnification or advance payment of Expenses, in
which event the Indemnitee agrees to reimburse the Company for all amounts paid
under this Section 10.

 

11. Change in Control. Without limitation to Section 10, the Company agrees that
if there is a Change in Control (as defined in the Employment Agreement) of the
Company (other than a Change in Control which has been approved by a majority of
the Board who were directors immediately prior to such Change in Control), then
(a) any determination with respect to an Indemnitee’s eligibility to receive
payment of Expenses under this Agreement shall be made by the members of the
Board who were directors immediately prior to such Change in Control and
(b) with respect to all other matters thereafter arising concerning the rights
of the Indemnitee to indemnity payments and payments of Expenses under this
Agreement, the Company shall seek legal advice only from special, independent
counsel selected by the Indemnitee with the consent of the Company (which
consent shall not be unreasonably withheld), and who has not otherwise performed
services for the Company within the last five years (other than in such capacity
and in connection with such matters). Such counsel, among other things, shall
render a written opinion to the Company and the Indemnitee as to whether and to
what extent the Indemnitee would be permitted to be indemnified under this
Agreement and applicable law. The Company agrees to be bound by such written
opinion of the special, independent counsel, to pay the reasonable fees of such
counsel and to fully indemnify such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or counsel’s engagement pursuant hereto.

 

5



--------------------------------------------------------------------------------

12. Settlement. The Company shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action, suit or
proceeding without its written consent, which consent shall not be unreasonably
withheld. The Company shall not settle any action, suit or proceeding which
would constitute an admission of liability by the Indemnitee or impose any
penalty or limitation on the Indemnitee without the Indemnitee’s written
consent, which consent shall not be unreasonably withheld. In the event that
consent is not given and the parties hereto are unable to agree on a proposed
settlement, independent legal counsel shall be retained by the Company, at its
expense, with the consent of the Indemnitee, which consent shall not be
unreasonably withheld, for the purpose of determining whether or not the
proposed settlement is reasonable under all of the circumstances, and if
independent legal counsel determines the proposed settlement is reasonable, the
settlement may be consummated without the consent of the other party.

 

13. Company Subrogation Rights. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee against any person or organization
and the Indemnitee shall execute all papers required and shall do everything
that may be reasonably necessary to secure such rights.

 

14. Non-Exclusive. Nothing in this Agreement shall diminish or otherwise
restrict, and this Agreement shall not be deemed exclusive of, the Indemnitee’s
rights to indemnification or advancement of Expenses under any provision of
Bermuda law or the Bye-Laws of the Company or otherwise.

 

15. Notice to the Company. The Indemnitee will promptly notify the Company of
any threatened, pending or completed action, suit or proceeding against the
Indemnitee described in Section 2. The failure to notify or promptly notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitee otherwise than under this Agreement, and shall relieve the
Company from liability hereunder only to the extent the Company has been
prejudiced.

 

16. Notices. Any notice that is required or permitted to be given under this
Agreement shall be in writing and shall be personally delivered or delivered by
overnight courier:

If to the Company, to:

Endurance Specialty Holdings Ltd.

Wellesley House

90 Pitts Bay Road

Pembroke HM08

Bermuda

Attn: Secretary

 

6



--------------------------------------------------------------------------------

If to the Indemnitee, to the residence address or residence facsimile number of
the Indemnitee set forth in the records of the Company.

Each party hereto may provide the other party hereto with notice of a new
address for notices under this Section 16, in which event notices under this
Agreement shall be delivered to such other address as the party may have
furnished to the other party at least 10 calendar days prior to such notice.

 

17. Supersedes Prior Agreements. This Agreement replaces and supersedes any
other agreement or agreements, oral or written, that the Company may have with
Indemnitee (other than under the Company’s Bye-Laws) with respect to the subject
matter covered by this Agreement.

 

18. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision shall
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda, without regard to principles of conflict of
laws.

 

20. Duration of Agreement. Unless otherwise terminated pursuant to a written
instrument signed by both parties in accordance with Section 22 hereof, this
Agreement shall continue in effect until and terminate upon the later of (a) ten
(10) years after the Indemnitee has ceased to occupy any of the positions or
have any of the relationships described in Section 2 of this Agreement and
(b) the final termination of all pending or threatened actions, suits,
proceedings or investigations with respect to Indemnitee.

 

21. Binding Effect. This Agreement shall be binding upon the Indemnitee and upon
the Company and its successors, and shall inure to the benefit of the
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Company and its successors. No party may otherwise assign or transfer any
of its rights or obligations under this Agreement.

 

22. Amendment and Termination. Except for any automatic termination pursuant to
Section 20 hereof, no amendment, modification, termination or cancellation of
this Agreement shall be effective unless in writing signed by both parties.

 

23. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:   /s/ John V. Del Col

Name:   John V. Del Col Title:   General Counsel

 

  /s/ John R. Charman   John R. Charman

 

8